TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00536-CR


Tom Ledesma, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY

NO. 582494, HONORABLE MIKE DENTON, JUDGE PRESIDING






Appellant's motion for new trial was granted by the trial court on October 25, 2002. 
The appeal is dismissed as moot.



  
				Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed as Moot
Filed:   October 31, 2002
Do Not Publish